t c memo united_states tax_court coleman moore petitioner v commissioner of internal revenue respondent docket no 7390-16l filed date carlos s lopez for petitioner adam b landy nancy m gilmore and thomas r mackinson for respondent memorandum opinion goeke judge petitioner challenges respondent’s attempt to collect by levy unpaid trust fund recovery penalties tfrp for which petitioner is a responsible_officer these matters turn on whether the settlement officer assigned to petitioner’s hearing under section abused his discretion by sustaining the proposed levy we find that the settlement officer abused his discretion and will remand this case we have jurisdiction under sec_6330 background when the petition was filed petitioner resided in california in and petitioner was the president and the chief_executive_officer of h l heggstad inc heggstad heggstad failed to fully pay the employment_taxes due and owing on form_941 employer’s quarterly federal tax_return for the periods ending march and date and march and date tax periods at issue during his investigation of heggstad’s unpaid employment and trust_fund_taxes respondent determined that petitioner had signatory authority over heggstad’s bank accounts and was a responsible_officer for the nonpayment of its employment_tax liabilities respondent made two assessments against petitioner for the tfrp a jeopardy_assessment on date for each tax period at issue and a nonjeopardy assessment on date for only the tax period ending date the revenue_officer made the initial determinations of the tfrp and the 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times determinations were timely approved in writing by the revenue officer’s supervisors i submission of oic on date respondent received form_656 offer_in_compromise oic from petitioner seeking to compromise the tfrp liabilities for heggstad and another entity intex form inc intex on the basis of doubt as to collectibility for five tax periods the tax periods ending date date and march and date for heggstad and the tax periods ending march and date and march and date for intex petitioner offered to compromise the outstanding liability as a responsible_person for both companies for dollar_figure he did not contest the validity or the amounts of the underlying liabilities the form_656 was prepared and signed by eugene neri an enrolled_agent and the form designated mr neri’s employer’s firm as petitioner’s representative on date respondent received an amended form_656 amended oic from petitioner signed and dated date that removed the liabilities for intex revised the offer amount to dollar_figure and included only the four tax periods at issue for heggstad in signing the original and amended forms petitioner affirmed that he had read understood and agreed to the requirement in section v subsection d of the form that he comply with all provisions of the code relating to filing form_1040 u s individual_income_tax_return and pay his required income_tax for five years or until the offer amount is paid in full whichever period was longer he also affirmed that if he failed to meet any of the terms and conditions of the oic he would also be in default on the offer and respondent could seek collection of the liabilities on date the internal revenue service’s irs sacramento california appeals_office accepted petitioner’s amended oic respondent’s date acceptance letter stated please note that the conditions of the offer require you to file and pay all required taxes for five years or until the offered amount is paid in full whichever is longer by letter dated date respondent notified petitioner that he had met the payment provisions of his oic and respondent began processing lien releases related to the tax periods at issue in this letter respondent reminded petitioner of the five-year compliance requirement and that noncompliance could result in the oic’s termination and reinstatement of the original liabilities the letter indicates that respondent sent it to petitioner’s representative who the parties identify as mr neri ii income_tax issues for through on date petitioner filed a joint income_tax return for with his former spouse after its date due_date he had not requested an extension for filing petitioner and his former spouse claimed the married_filing_jointly status on their joint_return petitioner and his former spouse reported total_tax due of dollar_figure withholding and credits of dollar_figure and a balance due of dollar_figure petitioner did not pay the dollar_figure balance due for by the date filing deadline but on date he remitted a payment of dollar_figure with the late-filed joint_return respondent assessed a late filing penalty of dollar_figure a late payment penalty of dollar_figure and interest of dollar_figure for petitioner remitted an additional payment of dollar_figure on date to pay the penalties and interest petitioner timely filed a joint_return under extension on date petitioner and his former spouse claimed the married_filing_jointly status on their joint_return petitioner and his former spouse reported total_tax due of dollar_figure withholding and credits of dollar_figure and a balance due of dollar_figure on date petitioner remitted a payment of dollar_figure he attached form 1040-v payment voucher to his payment that listed his address as po box sacramneto sic ca p o box address the payment was made with a check from el dorado savings bank with a preprinted address for petitioner of elder creek rd sacramento ca elder creek address respondent assessed a late payment penalty of dollar_figure and interest of dollar_figure for petitioner remitted an additional payment of dollar_figure on date to pay the penalty and interest petitioner timely filed a joint_return on date under extension petitioner and his former spouse claimed the married_filing_jointly status on their joint_return petitioner and his former spouse reported total_tax due of dollar_figure withholding and credits of dollar_figure and a balance due of dollar_figure on date petitioner remitted a payment of dollar_figure respondent assessed a late payment penalty of dollar_figure and assessed interest of dollar_figure for petitioner remitted an additional payment of dollar_figure on date to pay the penalty and interest respondent assessed an additional_amount of interest of dollar_figure which petitioner paid on date the through returns were filed electronically and were prepared by a friend of petitioner who was an accountant the through returns listed petitioner’s address as the p o box address petitioner did not have a post office box in sacramento petitioner received electronic notifications when the returns were filed and hard copies of the returns after their electronic_filing which he did not review respondent issued to petitioner a notice of proposed changes notice cp dated date notifying him of income unreported on hi sec_2010 joint_return notice cp was sent to petitioner’s last_known_address the p o box address for petitioner and his former spouse failed to report unemployment_compensation received of dollar_figure petitioner does not dispute the omission of the unemployment_compensation he did not respond to notice cp by the date deadline and on date respondent issued to petitioner and his former spouse a notice_of_deficiency by certified mail to the p o box address for the tax_liability and a late payment penalty neither petitioner nor his former spouse responded to the notice_of_deficiency by the 90-day deadline of date as petitioner did not receive it respondent made a default assessment on date of dollar_figure of income_tax an addition_to_tax under sec_6651 of dollar_figure and interest of dollar_figure for a total amount due of dollar_figure on date the irs brookhaven appeals_office brookhaven sent a letter to petitioner at the p o box address notifying him that his oic was terminated termination letter and that respondent was reinstating the tfrp liabilities less payments made by petitioner because he did not timely pay his income_tax liabilities for and a copy of the termination letter was sent to mr neri as petitioner’s representative the termination letter also stated that petitioner did not contact respondent or pay the balance due by the date deadline the administrative record does not contain a written communication addressed to petitioner informing him of a default in the oic requesting that he contact respondent or setting a date deadline to respond or pay the amounts due on date respondent sent a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner notifying him of a tax_lien_filing for unpaid income_tax for and the lien notice was sent to petitioner’s elder creek address which petitioner provided to respondent upon filing hi sec_2013 form_1040 on date and processed by respondent on date in response to this notice petitioner promptly paid the amount shown as due dollar_figure by check dated date and received by respondent on date respondent applied dollar_figure of the date payment against petitioner’ sec_2010 income_tax_liability and dollar_figure against hi sec_2012 income_tax_liability by letter dated date respondent’s revenue_officer notified petitioner that the date payment did not pay the entire amount due and a balance of dollar_figure remained petitioner remitted a check dated date for the amount due and respondent received this payment on date nevertheless respondent sent petitioner a letter dated date notifying him that respondent was revoking the release of the federal tax_liens for the tfrp liabilities for the tax periods at issue because of petitioner’s failure to comply with the terms of the oic respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date the levy notice stated that petitioner owed dollar_figure through date for the tfrp under sec_6672 for the tax periods at issue on date petitioner timely filed form request for a collection_due_process or equivalent_hearing in the request petitioner asserted a he did not receive notice cp in the notice_of_deficiency in or the termination letter in b he fully complied with the terms and conditions of the accepted oic and he did not materially breach the oic under california law c his representative did not receive the date lien notice for the unpaid federal_income_tax liabilities and d respondent should reinstate the previously accepted oic and abate the reinstated tfrp assessments before the collection_due_process cdp hearing the settlement officer assigned to petitioner’s case determined that petitioner breached the terms and conditions of the oic by filing hi sec_2010 joint_return and paying the balance due late paying hi sec_2011 income_tax_liability late and having a balance due at the time of the cdp hearing and paying hi sec_2012 income_tax_liability late on date the settlement officer held a cdp hearing by telephone with petitioner’s then representative spencer malysiak during the cdp hearing mr malysiak argued that brookhaven should not have terminated the oic because petitioner’s noncompliance was not a material breach of the oic at the conclusion of the telephone conference mr malysiak requested additional time to submit a second oic and the supporting financial information the settlement officer refused this request he determined that the financial statement that petitioner had provided was incomplete and that petitioner provided no new information for him to consider he determined that internal_revenue_manual irm pt date precluded respondent from reinstating petitioner’s previously terminated oic that part of the irm states the taxpayer may contend that the termination was improper because the default was insignificant or not a material breach the only relevant question is whether there was a default of an express condition whether the taxpayer materially breached the oic or substantially complied with the oic is irrelevant the settlement officer concluded the cdp hearing by sustaining the proposed levy and issued a notice_of_determination iii remand of cdp hearing on date respondent filed a motion to remand the case to the appeals_office for a supplemental cdp hearing for the purpose of considering a new oic as a collection alternative in his motion respondent asserted that the settlement officer did not provide petitioner with form_656 or set a deadline for him to submit a new oic and the required financial information statements and supporting documents the court held a hearing on date to consider respondent’s motion to remand and petitioner’s counsel’s motion to withdraw filed on date mr malysiak sought to withdraw as petitioner’s counsel because petitioner was receiving conflicting advice from another attorney the court granted both motions over petitioner’s objections as a result of his counsel’s withdrawal petitioner was unrepresented at the hearing to oppose the motion to remand at the hearing petitioner argued that his terminated oic should be reinstated on date appeals received a letter from petitioner’s new representative michael s cash requesting a cdp hearing on date the settlement officer mailed to petitioner with a copy to mr cash a letter appeals received your request for a collection_due_process_hearing informing him that appeals had received his request for a supplemental cdp hearing and scheduling a telephone conference for date before the supplemental cdp hearing the settlement officer requested a new form_656 the required financial statement associated financial records the application fee and an initial offer payment in response by a faxed letter dated date mr cash questioned why the supplemental cdp hearing was not assigned to a new settlement officer on date the settlement officer notified mr cash that the irm states that remanded cdp cases are assigned to the prior settlement officer and there is no requirement that a supplemental cdp hearing be assigned to a new settlement officer petitioner did not present any testimony other evidence or circumstances that required the supplemental cdp hearing to be conducted by someone else mr cash faxed the settlement officer a letter dated date and received on date requesting the date supplemental cdp hearing be rescheduled and arguing the terminated oic should be reinstated mr cash argued that petitioner was not given an opportunity to cure the noncompliance before the oic’s termination he argued that brookhaven’s termination of the oic without providing an opportunity to cure the default was an abuse_of_discretion he also argued that petitioner did not receive the termination letter or notice cp and was entitled to actual notice and receipt of the notice cp and the termination letter mr cash objected to respondent’s use of the p o box address for the notices and letters he also stated that petitioner was not prepared to submit a new oic at that time in response the settlement officer left a voice message for mr cash on date to discuss the faxed letter he stated that mr cash’s request to reschedule the cdp hearing was denied because the request was not timely on date the settlement officer called mr cash for the telephone supplemental cdp hearing during the supplemental cdp hearing petitioner did not submit a new form_656 mr cash indicated that petitioner was not prepared to submit a new oic at that time instead mr cash sought reinstatement of the terminated oic as a first course of action the settlement officer understood that the main purpose of the remand was for petitioner to submit a new oic the settlement officer stated that respondent terminated the oic because petitioner had incurred unpaid income_tax liabilities within the five-year compliance_period the settlement officer concluded the hearing by stating that it was his determination that brookhaven followed all proper procedures in notifying petitioner of his noncompliance before terminating the oic mr cash indicated that petitioner could file a new oic and the settlement officer advised that petitioner do so through irs compliance in both the original and supplemental cdp hearings the settlement officer determined that the proposed levy balanced the need for the efficient collection of tax with petitioner’s concern that the collection action be no more intrusive than necessary on date respondent mailed a supplemental notice_of_determination to petitioner for the tax periods at issue reaffirming the determination that the issuance of the levy notice was valid and appropriate and that petitioner was not entitled to a collection alternative because he did not submit a new form_656 as requested by the settlement officer in the original and supplemental notices of determination the settlement officer determined that petitioner could not challenge the termination of his oic because the termination was upheld by appeals which provided its decision in the date termination letter at trial petitioner did not present any testimony or other evidence to address or explore the possibility of any collection alternatives other than reinstatement of the terminated oic discussion when the underlying tax_liability is properly at issue in a cdp case the court decides the issue of liability de novo 114_tc_604 a taxpayer is precluded from disputing the underlying tax_liability in a cdp judicial review proceeding if the taxpayer failed to properly raise the merits of the underlying tax_liability as an issue during the cdp hearing 129_tc_107 petitioner did not raise the underlying tfrp liabilities for the tax periods at issue during the original or supplemental cdp hearing in the letter dated date mr malysiak stated to the settlement officer that petitioner understands that he cannot dispute the original assessment made against him for the civil penalties he did not challenge the underlying tax_liabilities during the original or supplemental cdp hearing he sought reinstatement of his terminated oic as a collection alternative during the hearings accordingly he cannot now dispute the underlying tfrp liabilities decisions regarding collection alternatives do not go to underlying liability and are therefore reviewed for abuse_of_discretion giamelli v commissioner t c pincite 114_tc_176 appeal of this case would lie with the court_of_appeals for the ninth circuit which has held that our review in abuse_of_discretion cases is limited to the administrative record 137_tc_123 citing 568_f3d_710 9th cir aff’g in part tcmemo_2006_116 and aff’g in part rev’g in part decisions in related cases under the abuse_of_discretion standard the court determines whether the irs settlement officer exercised his discretion arbitrarily capriciously or without sound basis in fact or law 140_tc_173 citing 125_tc_301 aff’d 469_f3d_27 1st cir to make that determination the court considers whether the settlement officer’s decision was grounded on an error of law or rested on a clearly erroneous finding of fact or whether he applied the correct law to fact findings that weren’t clearly erroneous but ruled in an irrational manner bennett v commissioner tcmemo_2008_251 slip op pincite see also indus inv’rs v commissioner tcmemo_2007_93 slip op pincite citing 249_f3d_1121 9th cir where the settlement officer followed all statutory and administrative procedures and gave a reasoned decision the court cannot reverse simply because we might have weighed the equities differently fifty below sales mktg inc v united_states f 3d 8th cir thompson v commissioner t c pincite in determining whether the settlement officer abused his discretion the court considers whether he i properly verified that the requirements of any applicable law or administrative procedure had been met ii considered any relevant issues raised by the taxpayer and iii determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see sec_301_6330-1 proced admin regs this court has stated that it is not an abuse_of_discretion for the appeals_office to determine that a taxpayer is ineligible for a collection alternative if the taxpayer does not provide the requested financial information tucker v commissioner tcmemo_2014_103 at huntress v commissioner tcmemo_2009_161 slip op pincite see also sec_301_6330-1 proced admin regs taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing a cdp hearing officer may refuse to consider a taxpayer’s eligibility for a collection alternative if the taxpayer does not provide the requested documentation see eg 454_f3d_688 7th cir 124_tc_69 holding that it is not abuse_of_discretion to decline to consider a collection alternative that the taxpayer did not propose moreover the taxpayer is expected to meet reasonable deadlines set by the appeals_office to submit requested information and it is not an abuse_of_discretion to issue a determination if the taxpayer fails to submit the requested items within the reasonable_time given 135_tc_344 on date the settlement officer conducted an initial analysis of the case which included reviewing the case file petitioner’s cdp request and respondent’s integrated data retrieval system he verified that the assessments were made for the tax periods at issue and that a balance due remained he determined that the revenue_officer timely obtained supervisory written approval he also determined that the notice_and_demand for payment was sent to petitioner at his last_known_address finally he determined that all legal and procedural guidelines regarding the tfrp assessments were followed in the supplemental cdp hearing he provided petitioner with an opportunity to submit a new oic which petitioner chose not to do instead petitioner argued that the appeals_office failed to adhere to its administrative procedures when it terminated the oic the crux of this case involves the settlement officer’s refusal to consider the reinstatement of the terminated oic the appeals_office terminated the oic for noncompliance during the five-year compliance_period it is clear that petitioner and his wife filed a late return for and failed to timely pay their tax_liabilities for and which left petitioner subject_to a potential default on his oic for noncompliance any noncompliance even one that is immaterial is sufficient to terminate an oic in this regard our caselaw is very supportive of respondent’s position see 131_tc_239 as noted in trout v commissioner t c pincite and relevant in this case the commissioner could not have used any plainer language on form to explain the terms and conditions of the oic or to express his intent there was no difference of opinion regarding the oic’s terms and conditions between petitioner and the appeals_office when the oic was accepted on date petitioner testified that he understood that the terms of the oic required him to timely file his income_tax returns and timely pay his income_tax for five years after the oic’s acceptance he also admitted that he breached the terms and conditions of his oic the fact that petitioner breached the terms and conditions of the oic is not determinative however we must consider whether the settlement officer abused his discretion when he refused to reconsider the oic’s termination brookhaven terminated the oic for noncompliance petitioner argues that brookhaven did not follow the administrative procedures for terminating an oic for noncompliance that the settlement officer did not properly verify that brookhaven followed those procedures and that such a failure is an abuse_of_discretion for these reasons he argues that his terminated oic should be reinstated specifically petitioner argues that brookhaven did not issue a potential default letter to him or his representative that provided an opportunity to cure the noncompliance before brookhaven terminated the oic respondent argues that the settlement officer did not abuse his discretion when he concluded that brookhaven properly terminated the oic and thus petitioner could not contest the termination or seek reinstatement of the oic during the original and supplemental cdp hearings under the terms of form_656 termination for a taxpayer’s noncompliance is authorized but not automatic form_656 states that the irs may terminate the oic see irm pt date irs has right to terminate the commissioner must exercise his right to terminate an oic in accordance with the 2for simplicity we refer to a letter informing a taxpayer of a default and providing an opportunity to cure as a potential default letter and a letter informing the taxpayer terminating the oic for a default that was not cured as a termination letter administrative procedures applicable to a potential default on an oic the irm sets out procedures for terminating an oic for noncompliance in part collecting process and part appeals part reiterates the commissioner’s discretionary but not automatic termination of an oic for noncompliance under irm part upon a default a default letter is sent irm pt date the irs will make an attempt to secure compliance and i f the taxpayer fails to comply with any requests for delinquent returns or payments the irs will default the offer id the irs will terminate the oic and reinstate the liability a fter all appropriate letters have been sent id the irm notes that compliance often occurs after the taxpayer receives a default letter and the taxpayer should be given a grace period of at least days to comply before the oic is terminated irm pt date respondent argues that irm part does not apply to a settlement officer in a cdp hearing instead he argues that we should consider the procedures in irm part he argues that irm part applies to offer examiners offer specialists tax examiners in the monitoring offer_in_compromise unit and other employees assigned to the oic program when a taxpayer breaches an oic he argues that neither the settlement officer nor brookhaven was responsible for investigating an oic or processing and monitoring closed oics respondent argues that irm part grants the irs the right to terminate an oic if a taxpayer fails to meet any of the terms of the oic he quotes irm pt aug when the irs determines an oic is in default it sends the taxpayer a default letter to cure the noncompliance items if the taxpayer does not cure the default the oic is terminated a taxpayer does not have a right to appeal the termination of an oic in his brief respondent acknowledges that under the irm the appeals_office was required to send petitioner a potential default letter and to give him an opportunity to cure before terminating the oic the provisions of the irm respondent cites mandate the issuance of a potential default letter that provides an opportunity to cure separate from the irm part procedural requirements thus the parties’ dispute over whether we should look to part or part is immaterial the settlement officer was required to verify that brookhaven sent a potential default letter 3both parties cite the current edition of the irm 4internal revenue manual irm pt was subsequently revised on date stating that the irs must send a potential default letter providing an opportunity to cure the default and if the taxpayer does not respond to the potential default letter a formal default letter is then sent referred to in this case as a termination letter irm pt and the termination comes a fter all appropriate letters have been sent irm pt date respondent argues that brookhaven’s decision to terminate the oic was not part of the cdp process yet the levy action at issue followed brookhaven’s decision to terminate the oic the purpose of the cdp hearing is to give the taxpayer an opportunity for an independent review to ensure that the levy action is warranted and appropriate the settlement officer determined that petitioner breached the oic’s terms and the oic was subject_to termination however that was not the end of his required inquiry the settlement officer was required to verify that all administrative procedures with respect to the levy action had been satisfied termination of the oic was a necessary step before the levy action could be initiated during the cdp hearing the taxpayer may raise any relevant issue relating to unpaid tax or proposed levy including the appropriateness of collection actions and the hearing officer is required to consider those issues sec_6330 sec_6330 prohibits a taxpayer from raising an issue during the cdp hearing if the issue was raised and considered at a previous sec_6320 hearing or in any other previous administrative or judicial proceeding and the taxpayer participated meaningfully in such a hearing or proceeding sec_6330 would not preclude petitioner from raising the oic’s termination in the original and supplemental cdp hearings because he did not meaningfully participate in brookhaven’s decision to terminate the oic respondent argues that the potential default letter was sent and that petitioner was given an opportunity to cure before brookhaven terminated the oic however the administrative record does not support that argument respondent argues that the settlement officer inferred that a oic default letter was sent in date with a response deadline of date we are not satisfied with this inference the administrative record does not establish that brookhaven sent petitioner or his representative a potential default letter respondent argues that the settlement officer did not abuse his discretion in determining that brookhaven had sent a potential default letter to petitioner there is no document in the administrative record that references an opportunity to cure or that sets a date deadline except for the termination letter the administrative record does not support a finding that brookhaven followed the administrative procedures before terminating the oic conversely the appeals officer in trout did consider whether he should reinstate the terminated oic as a collection alternative but determined that the taxpayer had already been given sufficient opportunity to cure the default before the oic’s termination as the commissioner had made several efforts to bring the taxpayer into compliance see also west v commissioner tcmemo_2008_30 slip op pincite upon noncompliance the irs sent letters warning the taxpayers that they were potentially in default on their oics and giving them opportunities to cure the noncompliance before terminating the oics ng v commissioner tcmemo_2007_8 slip op pincite same respondent alternatively argues that notice cp the notice_of_deficiency and the termination letter satisfy the administrative procedures for terminating an oic we disagree respondent properly notified petitioner of the income_tax deficiency that resulted in the oic’s termination however neither notice cp nor the notice_of_deficiency warns that the income_tax deficiency would result in the oic’s termination neither notice informs petitioner of an opportunity to cure the default or sets a date deadline to cure the default neither notice was sufficient under the administrative procedures for a potential default letter a potential default letter provides an 5in 131_tc_239 the irs sent the taxpayer multiple letters informing him of a potential default on the oic gave him days to cure the noncompliance and threatened to terminate the oic if he did not respond to the letters approximately seven months later the irs sent a letter informing the taxpayer the oic was terminated on the basis of his noncompliance and failure to cure thereafter the irs sent a notice_of_intent_to_levy opportunity to cure neither notice cp nor the notice_of_deficiency mentioned such an opportunity or the oic moreover both relate only to but the termination letter states there was noncompliance and an opportunity to cure for and with a date deadline during the original and supplemental cdp hearings the settlement officer was required to verify that the administrative procedures with respect to the proposed levy had been satisfied he did not verify that the administrative procedures for terminating the oic were followed as he did not properly verify that a potential default letter was sent before the termination letter in the notices of determination the settlement officer cited irm pt date as the basis for not reinstating the terminated oic that provision relates to a taxpayer’s argument that the breach of an oic was immaterial and should not result in a termination further irm pt states appeals will not reinstate an oic where there was a default and the oic was properly terminated it is possible that the oic was not properly terminated in accordance with the administrative procedures irrespective of the materiality of the breach respondent further argues that a taxpayer generally cannot appeal the termination of an oic and that a terminated oic can be reinstated only in rare cases when the taxpayer properly shows that the termination was in error because of circumstances beyond his control in rare situations a defaulted offer may be reopened based upon a taxpayer’s exceptional circumstance irm pt date a situation may arise where an offer_in_compromise is defaulted and we later discover that the termination was an irs error id at at trial petitioner argued that he did not receive notice cp the notice_of_deficiency or the termination letter because he was living in his employer’s warehouse and the letter was improperly addressed to p o box for the dates of these notices petitioner’s last_known_address was the p o box address he did not submit form_8822 change_of address to respondent although petitioner never had a post office box in sacramento the p o box address was on his joint returns which he failed to review furthermore the termination letter was sent to mr neri petitioner’s then representative petitioner argues that a check dated date with the elder creek address that he submitted to pay hi sec_2011 income_tax was sufficient to notify respondent of a change_of address however form 1040-v submitted with the check listed his address as the p o box address the address on this check is hardly clear and concise notification to respondent of petitioner’s change_of address it is clear that the oic was not terminated because of circumstances beyond petitioner’s control his default was his own doing he failed to carefully manage his income_tax liabilities and filing obligations for five years after being granted a favorable oic that was conditioned on his tax compliance he also failed to notify respondent of a change to his mailing address however these failures on petitioner’s part do not excuse respondent’s failure to follow his own administrative procedures for terminating an oic the administrative record does not contain a potential default letter providing an opportunity to cure the noncompliance if respondent did send a potential default letter to petitioner’s last_known_address it is unlikely petitioner would have received it however the administrative record does not establish that respondent sent a potential default letter to petitioner’s last_known_address nor does it establish that he sent a potential default letter to petitioner’s representative mr neri the termination letter was sent to mr neri and so was the date letter notifying petitioner that he had satisfied the payment terms of the oic and that respondent was releasing the liens against petitioner we have no way of knowing what respondent may have proposed for petitioner to cure the noncompliance if he indeed sent a potential default letter what we do know is that petitioner cured the noncompliance promptly once he discovered that he owed additional_amounts notably respondent did not revoke the release of the liens for the years at issue associated with the terminated oic until after petitioner had already paid the income_tax liabilities due and he did not issue the notice_of_intent_to_levy at issue in the original and supplemental cdp hearings until over one year after petitioner had paid the tax in conclusion we find that the settlement officer did not properly verify that brookhaven followed the administrative procedures for terminating the oic we hold that the determination to sustain the proposed levy without doing so was an abuse_of_discretion during the original and supplemental cdp hearings petitioner requested reinstatement of the terminated oic as a collection alternative and the settlement officer did not consider that request accordingly we will remand this case on remand the settlement officer should consider whether the oic was properly terminated and if not whether the terminated oic should be reinstated 6payment of the tax owed appears to be an acceptable cure to avoid an oic’s termination the termination letter stated that petitioner did not contact respondent or pay the balance due by the date deadline as a collection alternative given the circumstances described we would suggest a new settlement officer be assigned to this case in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
